Citation Nr: 0414465	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-32 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from April 1961 to March 
1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.


REMAND

In May 2003, VA published a final rule adding a note to 38 
C.F.R. § 4.87, Diagnostic Code 6260, directing raters to 
assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head.  68 Fed. Reg. 25,822-25,823 (2003).  Shortly 
thereafter, the VA General Counsel issued VAOPGCPREC 2-03 
(2003), holding that Diagnostic Code 6260, as in effect prior 
to a June 1999 amendment, and as amended in June 1999, 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus is perceived as 
unilateral, bilateral, or in the head.  The VA General 
Counsel further held that separate ratings for tinnitus may 
not be assigned under Diagnostic Code 6260 or any other 
diagnostic code.  

Because the Board is bound by this opinion of the VA General 
Counsel, see 38 C.F.R. § 20.101(a), there is no schedular 
basis for assigning separate compensable evaluations for the 
veteran's tinnitus.  Moreover, there is no schedular basis 
for assigning an evaluation in excess of 10 percent for 
tinnitus.

However, in exceptional cases where the schedular evaluations 
are found to be inadequate, higher evaluations may be 
assigned on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1).  Since the veteran has not had an opportunity to 
present  argument in response to VAOPGCPREC 2-03 (2003), and 
since the record does not reflect that the all indicated 
development has been accomplished to determine if a higher 
evaluation is warranted on an extra-schedular basis, remand 
is required. 

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that further 
RO action is required prior to appellate disposition.  
Accordingly, the case is hereby REMANDED to the RO, via the 
VA Appeals Management Center in Washington, D.C., for the 
following actions: 

1.  The RO should request the veteran to 
submit or identify medical evidence, 
records and/or statements from employers 
or potential employers, and any other 
evidence indicating that the 
manifestations of his tinnitus are so 
unusual or exceptional as to result in 
greater average industrial impairment 
than that contemplated by the assigned 
evaluation of 10 percent.  VA will 
provide to obtain evidence on his behalf.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If it is unable to obtain 
any such evidence, it should so inform 
the veteran and his representative and 
request them to provide the outstanding 
evidence. 

3.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue on appeal.  In 
evaluating the veteran's service-
connected tinnitus, the RO should 
consider whether the case should be 
forwarded to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth. 

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative and afford 
them the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




